AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 1



                                      UNITED STATES DISTRICT COURT

            UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                 V.                                 (For Revocation of Probation or Supervised Release)

                    NORMAN J. SMITH
                                                                    Case No. 3:09-cr-00064
                                                                    USM No. 19033-075
                                                                     Manuel Russ
                                                                                            Defendant's Attorney
THE DEFENDANT:
❑ admitted guilt to violation of condition(s)                                       of the term of supervision.
✓l was found in violation of condition(s) count(s) 3                           after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                          Violation Ended
3                                Failure to submit truthful monthly reports to the U.S. Probation          06/01/2020

                                  Officer




       The defendant is sentenced as provided in pages 2 through        3      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
S6 The defendant has not violated condition(s)          1 and 2         and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec, No.: 6111                                             09/18/2020
                                                                                       Date of Imposition of Judgment
Defendant's Year of Birth:            1961

City and State of Defendant's Residence:                                                      Signature of Judge
Clarksville, TN
                                                                             Eli Richardson, United States District Judge
                                                                                            Name and Title of Judge

                                                                                                                          2-o 2-Q
                                                                                                        Date




              Case 3:09-cr-00064 Document 214 Filed 09/24/20 Page 1 of 3 PageID #: 898
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                Judgment — Page   2    of   3
DEFENDANT: NORMAN J. SMITH
CASE NUMBER: 3:09-cr-00064


                                                          IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of
3 months




     ❑ The court makes the following recommendations to the Bureau of Prisons:




     ❑ The defendant is remanded to the custody of the United States Marshal.

     C+~ The defendant shall surrender to the United States Marshal for this district:
          W at       02:00                       ❑ a.m.       S6 p.m.       on   10/19/2020
          ❑    as notified by the United States Marshal.

     ❑ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ❑    before 2 p.m. on
          ❑    as notified by the United States Marshal.
          ❑    as notified by the Probation or Pretrial Services Office.

                                                                   RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                     to

at                                                 with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                        C
                                                                                          DEPUTY UNITED STATES MARSHAL




              Case 3:09-cr-00064 Document 214 Filed 09/24/20 Page 2 of 3 PageID #: 899
AO 245D (Rev. 09119) Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                                Judgment—Page   3    of       3
DEFENDANT: NORMAN J. SMITH
CASE NUMBER: 3:09-cr-00064
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 114 months - Same conditions previously set




                                                  MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain fi•om any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ❑ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check lfapplicable)
4.   ❑ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
5.   ❑ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
        where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
7.   ❑ You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.



             Case 3:09-cr-00064 Document 214 Filed 09/24/20 Page 3 of 3 PageID #: 900
